MEMORANDUM OPINION
                                          No. 04-08-00696-CV

   DUVAL COUNTY RANCH COMPANY, Clinton Manges, Sr. and Helen Ruth Manges,
                           Appellants

                                                    v.

                       ROMA INDEPENDENT SCHOOL DISTRICT, et al.,
                                     Appellees

                      From the 381st Judicial District Court, Starr County, Texas
                                      Trial Court No. TS-07-93
                             Honorable Jose Luis Garza, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 25, 2009

REVERSED AND REMANDED

           The parties have filed a joint motion, stating that they have fully resolved and settled all

issues in dispute. They request that the trial court’s judgment be reversed, and that the cause be

remanded for the entry of a judgment in conformity with their settlement agreement.

           The motion is GRANTED. The judgment of the trial court is REVERSED, and the cause

is REMANDED for the entry of a judgment in conformity with the settlement agreement. The

clerk of this court is directed to issue the mandate in this appeal contemporaneously with the

issuance of the court’s opinion and judgment.

                                                     PER CURIAM